NO. 07-03-0374-CR

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                    APRIL 30, 2004

                         ______________________________


                              GERARDO OJEDA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

           NO. CR-02H-103; HONORABLE H. BRYAN POFF, JR., JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


      Appellant Gerardo Ojeda filed a Motion to Dismiss Appeal on April 8, 2004, averring

that he no longer wishes to prosecute his appeal. The Motion to Dismiss is signed by both

appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                  Phil Johnson
                                                  Chief Justice




Do not publish.




                                            -2-